Name: Commission Regulation (EC) NoÃ 1209/2007 of 17 October 2007 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 18.10.2007 EN Official Journal of the European Union L 274/1 COMMISSION REGULATION (EC) No 1209/2007 of 17 October 2007 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 October 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 756/2007 (OJ L 172, 30.6.2007, p. 41). ANNEX to Commission Regulation of 17 October 2007 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 MA 53,6 MK 28,7 TR 121,8 ZZ 68,0 0707 00 05 EG 151,2 MA 40,3 MK 39,8 TR 143,1 ZZ 93,6 0709 90 70 TR 110,6 ZZ 110,6 0805 50 10 AR 75,7 TR 85,3 UY 81,6 ZA 57,6 ZZ 75,1 0806 10 10 BR 254,1 TR 115,1 US 284,6 ZZ 217,9 0808 10 80 AU 188,0 CA 101,5 CL 86,4 MK 33,9 NZ 81,3 US 96,7 ZA 78,4 ZZ 95,2 0808 20 50 CN 66,0 TR 123,9 ZA 84,6 ZZ 91,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.